DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the Amendments and Remarks filed on 08/16/2022

Response to Arguments
Applicant's arguments and Amendments filed on 08/16/2022 have been fully considered.  In view of the Amendments filed, all objections and rejections have been withdrawn. 
Allowable Subject Matter
Claims 1-5, 8-19, 21-26 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1 the cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious a camera system as recited in “a camera head unit including an image sensor configured to generate an image signal;
a determining section configured to determine a connection sate is in a first connection state or a second connection state, wherein
in the first connection state the camera head unit and the main unit are connected via a first cable without a second cable, and
a transmission section configured to transmit, based on the determined connection state, the image signal between the camera head unit and the main unit at least via the first cable, wherein
the transmission section is inside a connector section of the first cable, the transmission section includes:
a compensation processing unit configured to perform a compensation process with respect to a signal characteristic change caused through cable transmission; and
an amplification processing unit configured to perform an amplification process for the image signal in advance in consideration of fading caused through the cable transmission, and
the transmission section is further configured to:
perform the compensation process based on the determination that the connection state is in the first connection state;
perform each of the compensation process and the amplification process based on the determination that the connection state is in the second connection state; and
output a transmission signal based on at least one of the compensation process or the amplification process” as combined with other limitations in claim 1. 

Regarding independent claim 21 the cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious a camera system as recited in “a camera head unit including an image sensor configured to generate an image signal;
a base plate attachable to the main unit, wherein
a first cable and second cable are detachably attachable to the base plate, each of the base plate and the camera head unit incudes an input section, and the input section of each of the base plate and the camera head unit corresponds to a specific function;
the main unit further configured to detect, as an input signal for the specific function, input information of the input section of the base plate and input information of the input section of the camera head unit;
a determining section configured to determine a connection sate is in a first connection state or a second connection state, wherein
in the first connection state the camera head unit and the main unit are connected via a first cable without a second cable, and
in the second connection state, the camera head unit and the main unit are connected via each of the first and the second cable; and
a transmission section configured to transmit, based on the determined connection state, the image signal between the camera head unit and the main unit at least via the first cable” as combined with other limitations in claim 21. 

Regarding independent claim 24 the cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious a camera system as recited in “a camera head unit including an image sensor configured to generate an image signal;
a main unit configured to perform a signal process to the image signal;
a determining section configured to determine a connection sate is in a first connection state or a second connection state, wherein
in the first connection state the camera head unit and the main unit are connected via a first cable without a second cable, and
in the second connection state, the camera head unit and the main unit are connected via each of the first and the second cable; and
a transmission section configured to transmit, based on the determined connection state, the image signal between the camera head unit and the main unit at least via the first cable; and 
the main unit further configured to not turn on in the connection state in which connection is established between the main unit and the camera head unit via the first cable and a specific number or more of second cables” as combined with other limitations in claim 24. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA HALIYUR whose telephone number is (571)272-3287. The examiner can normally be reached Monday-Friday 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PADMA HALIYUR/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        September 9, 2022